                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 UNITED STATES OF AMERICA                         *     CRIMINAL NUMBER 17-0319-02


 VERSUS                                           *     JUDGE S. MAURICE HICKS, JR.


 JESSICA N. DAVIS                                 *     MAG. JUDGE KAREN L. HAYES


                                          ORDER

       The Report and Recommendation of the Magistrate Judge having been considered, and

the parties having waived their objections thereto,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the District Court

accepts the guilty plea of the defendant Jessica N. Davis and adjudges her guilty of the offense

charged in Count One of the indictment against her.

       THUS DONE AND SIGNED, in Chambers, at Shreveport, Louisiana, this 15th day of

April, 2019.




                                                      _____________________________________
                                                       S. MAURICE HICKS, JR., CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
